DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on December 27, 2020 is acknowledged.  The traversal is on the ground(s) that examination of Groups I and II would not impose an undue search or examination burden on the Office.  This is not found persuasive because the search fields for Groups I and II are not co-extensive in that the groups require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies).  Moreover, applicants have not submitted evidence or identified such evidence now of record showing the inventions to be obvious variants or clearly admitted on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Claims 12-15 and 17-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 27, 2020.
                                      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,037,413 (Kitahara) in view of U.S. 6,632,509 (Davis).
Kitahara discloses sheets (meets applicant’s membrane) comprising (a) an EPDM (meets applicants’ EPDM) and (b) a polyester having a hydroxyl value of at least 30 mg KOH/g prepared by polycondensation of a polycarboxylic acid ingredient predominantly comprised of an aromatic dicarboxylic acid such as terephthalic acid and a polyhydric alcohol ingredient predominantly comprised of a hindered alcohol such as neopentyl glycol (embraces applicants’ polyester in terms of hydroxyl number and recurring units of terephthalate and neopentyl glycol) (e.g., abstract, C7:27-40, examples, claims).  Specifically noted is Example 19 comprising (a) 90 wt.% of EPDM and (b) 10 wt.% of a  polyester having a hydroxyl value of 85.3 mg KOH/g obtained by polycondensation of 358.8 g terephthalic acid, 278.2 g 2-butyl-2-ethyl-1,3-propanediol, 45.2 g neopentyl alcohol and 73.8 g pentaerythritol (meets applicants’ polyester, hydroxyl number and amount thereof).  Kitahara discloses sheets having a thickness 
In essence, Kitahara’s exemplified composition differs from present claims 1. 4, 5, 7 and 8 with respect to content of terephthalate recurring unit, content of neopentyl glycol recurring unit and Tg.  With respect to the contents of recurring units, it is within the purview of Kitahara’s inventive disclosure, and obvious, to one having ordinary skill in the art, to select the desired amount of recurring units of terephthalate and neopentyl glycol (inclusive of those presently claimed) with the reasonable expectation of success as per said amounts being within Kitahara’s disclosed ranges (C4:20-25, C5:32-39). As to the Tg, inasmuch as Kitahara’s polyesters are governed by softening temperatures of at least 30˚C (C7:64-67), it is reasonably believed that they would necessarily possess the same Tg.  
As to applicants’ preambular recitation “suitable for use in single-ply roofing applications”, it is reasonably believed that Kitahara’s sheets having similar EPDM and polyester components and similar structural properties inclusive of thickness and ability to bond to polyurethane adhesives (per specification pages 2 and 10), would necessarily have the same use.  In general, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In any event, the use of sheets comprising an EPDM and an adhesion promoter and thickness of at least 0.04 inches in single-ply roofing applications is well known in the art, per Davis.  Accordingly, it would have been within the purview of one having 
As to claims 2 and 16, it would be expected that Kitahara’s EPDM and similarly-constituted sheets would have the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).  In this regard, it is notable that Kitahara’s sheets have good adhesion to polyurethane coatings (C13:10-21).
As to claim 3, Kitahara discloses various compositions comprising polyester contents falling within the scope of the present claim (Tables).
As to claim 6, the exemplified polyester J has a hydroxyl group number of 6.
As to claim 9, the exemplified polyester X has an acid value of 0.3 mg KOH/g.
Response to Arguments
Applicant's arguments filed December 27, 2020 have been fully considered but they are not persuasive. 

Applicants’ assertion that Kitahara’s disclosure is so broad that a skilled person cannot reasonably conclude that any of the multitude of possible products would be suitable for use in a single-ply roofing application is not well taken. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this regard, not only are Kitahara’s sheets similarly-constituted to those presently claimed, but are also governed by similar thicknesses and bonding ability to polyurethane adhesives.  That is, Kitahara’s exemplified sheet having a thickness of 2 mm (i.e., about 0.08 inches) and an enhanced bonding ability to polyurethane adhesives mirror the corresponding features governing applicants’ membranes (e.g., pages 2 and 10). Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112).  
In response to applicants’ argument that Davis is silent regarding what adhesion promoters to use, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Davis is being relied on to establish that EPDM sheets similar to those set forth by Kitahara in terms of thickness are used in single-ply roofing applications.
Applicants’ argument that the combined teachings of Kitahara and Davis do not disclose or suggest an EPDM membrane that would adhere to a roof deck made of plywood or polyisocyanurate insulation foam is not commensurate in scope with the specification description of the claimed membrane.  Indeed the presently claimed EPDM membrane requires a polyurethane adhesive to bond to the roof deck and insulation.  That is, the EPDM membrane is not directly bonded to the roof substrate. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANA L. WOODWARD/Primary Examiner, Art Unit 1765